08-3054-cv
    Rolls v. Pennsylvania Hotel




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.    CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 28th day of September, two thousand ten.

    PRESENT:
                 GUIDO CALABRESI,
                 ROBERT A. KATZMANN,
                 DENNY CHIN,
                      Circuit Judges.
    ________________________________________________

    Anthony Rolls,

                   Plaintiff-Appellant,

                   -v.-                                                         08-3054-cv

    Pennsylvania Hotel, Vornado Realty Trust, Billy Lye,

                Defendants-Appellees.
    ________________________________________________

    FOR APPELLANT:                Anthony Rolls, pro se, Sonyea, N.Y.

    FOR APPELLEES:                Ronald Kreismann, Frances M. Nicastro, Paul, Hastings, Janofsky
                                  & Walker LLP, New York, N.Y.


          Appeal from the United States District Court for the Southern District of New York
    (Berman, J.).
       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND

DECREED that the district court judgment is AFFIRMED.

       Plaintiff-Appellant Anthony Rolls, pro se, appeals from the May 7, 2008 order of the

United States District Court for the Southern District of New York (Berman, J.) granting

Defendant-Appellee Pennsylvania Hotel’s motion for summary judgment. We assume the

parties’ familiarity with the underlying facts and the procedural history of the case.

       We review orders granting summary judgment de novo and focus on whether the district

court properly concluded that there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law. See Nat’l Counsel of La Raza v. Dep’t of

Justice, 411 F.3d 350, 355 (2d Cir. 2005); Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292,

300 (2d Cir. 2003). In determining whether there are genuine issues of material fact, we are

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the

party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.

2003) (internal quotations omitted).

       After having reviewed Rolls’s contentions on appeal and the record of proceedings

below, we affirm for substantially the same reasons stated by the district court in its thorough

opinion. We have considered all of Rolls’s arguments and find them to be without merit.

       Accordingly, the judgment of the district court is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2